

116 HR 7536 IH: State Attorneys General Empowerment Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7536IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Ms. Kelly of Illinois (for herself, Mr. Richmond, and Mr. Raskin) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Violent Crime Control and Law Enforcement Act of 1994, to permit the attorney general of a State to bring a civil action to eliminate a pattern or practice of violating rights, privileges, or immunities secured or protected by the Constitution or laws of the United States, and for other purposes.1.Short titleThis Act may be cited as the State Attorneys General Empowerment Act of 2020.2.Cause of action regarding police pattern or practice(a)State enforcementSection 210401(b) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601(b)) is amended by inserting after the Attorney General, for or in the name of the United States the following: , or the attorney general of any State, for or in the name of that State, to the extent the violation has occurred within that State.(b)Subpoena authoritySection 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601) is amended—(1)in subsection (b), by striking paragraph (1) and inserting subsection (a); and(2)by adding at the end the following:(c)Subpoena authorityIn carrying out the authority in subsection (b), the Attorney General or an attorney general of a State may require by subpoena the production of all information, documents, reports, answers, records, accounts, papers, and other data in any medium (including electronically stored information), as well as any tangible thing and documentary evidence, and the attendance and testimony of witnesses necessary in the performance of the Attorney General or attorney general of a State under subsection (b). Such a subpoena, in the case of contumacy or refusal to obey, shall be enforceable by order of any appropriate district court of the United States..(c)Data on excessive use of forceSection 210402(a) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12602(a)) is amended—(1)by striking The Attorney General and inserting the following:(1)Federal collection of dataThe Attorney General; and(2)by adding at the end the following:(2)State collection of dataThe attorney general of a State may, through appropriate means, acquire data about the use of excessive force by law enforcement officers and such data may be used by the attorney general in conducting investigations under section 210401..(d)Grant program(1)Grants authorizedThe Attorney General may award a grant to a State to assist the State in conducting pattern and practice investigations at the State level.(2)EligibilityIn order for a State to be eligible for a grant under paragraph (1), the attorney general of the State, or similar State official, shall have the authority to conduct pattern and practice investigations, as described in section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601), of governmental agencies in the State.(3)ApplicationA State seeking a grant under paragraph (1) shall submit an application in such form, at such time, and containing such information as the Attorney General may require.(4)FundingThere are authorized to be appropriated $100,000,000 to the Attorney General for each of fiscal years 2020 through 2022 to carry out this subsection.